United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, VALLEY VILLAGE
POST OFFICE, North Hollywood, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Zepuor Parsanian, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1133
Issued: December 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 23, 2015 appellant, through his representative, filed a timely appeal of a
December 4, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for the period
November 4, 2013 through February 7, 2014.
On appeal appellant’s representative contends that appellant had agreed to work, but the
employing establishment sent him home because no work was available.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 26, 2000 appellant then a 52-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that on November 18, 1999 he tore the cartilage in his left knee due
to his job duties. He asserted that he was climbing a flight of stairs and felt a pinch and “give
way” sensation in his left knee while carrying his mailbag. Appellant continued to deliver the
remainder of his route. He verbally reported his injury to his supervisor and continued to work
for six months before seeking medical treatment.
In a decision dated August 4, 2000, OWCP accepted appellant’s claim for internal
derangement of the left knee. Appellant underwent an arthroscopy of the left knee on May 22,
2000 with resection of medial synovial plica, partial synovectomy, and partial lateral
meniscectomy. He underwent a second left knee arthroscopy on January 3, 2006.
The employing establishment offered and appellant accepted a series of limited-duty and
full-time positions from April 10, 2006 through May 29, 2012. On May 29, 2012 the employing
establishment offered appellant a full-time position split between the Van Nuys and the North
Hollywood offices working from 6:00 a.m. to 2:30 p.m. delivering express mail and regular mail
on various routes. The physical requirements were listed as standing up to 2 hours, driving up to
2 hours, and walking up to 30 minutes. Appellant accepted this limited-duty position on
May 29, 2012.
Appellant’s attending physician, Dr. Kevin J. Pelton, a Board-certified orthopedic
surgeon, recommended additional left knee surgery on May 10, 2012. OWCP authorized this
medical treatment on July 18, 2012. Dr. Pelton performed a diagnostic arthroscopy of the left
knee with a partial lateral meniscectomy and synovectomy on August 31, 2012. On
December 20, 2012 he released appellant to return to sedentary work, while lifting, pulling, and
pushing less than five pounds.
On February 8, 2013 the employing establishment offered appellant a full-time modified
city carrier position at the North Hollywood office which required 8 hours of sedentary work and
15 minutes of driving. The duties were processing priority mail parcels and weighing and rating
postage due parcels in the Van Nuys post office from 9:45 a.m. until 3:30 p.m. and then driving
to Sherman Oaks post office to clear carriers from 3:45 p.m. to 6:15 p.m. Appellant accepted
this position on February 8, 2013.
Dr. Pelton repeated appellant’s sedentary work restrictions including no pushing, pulling,
or lifting more than five pounds on February 11, 2013. On March 21, 2013 he indicated that
appellant could perform sedentary work and could stand for 30 minutes and sit for 30 minutes
with no pushing, pulling, or lifting more than five pounds. Dr. Pelton found that appellant could
lift, push, and pull up to 10 pounds on June 6, 2013. On September 26, 2013 he found that
appellant could stand or walk for 20 minutes per hour.
Appellant filed a series of claims for compensation (Form CA-7) requesting
compensation for leave without pay from July 27 through November 1, 2013. On the reverse of
the forms, his supervisor indicated that appellant was working modified duties and partial days.
The supervisor was unable to identify enough available work within appellant’s restrictions.
Appellant completed time analysis forms (CA-7a) and indicated that no other work was offered
2

by the supervisor at the Van Nuys office. OWCP authorized compensation benefits from July 29
through November 1, 2013.
On November 26, 2013 appellant filed a Form CA-7 requesting compensation for leave
without pay taken from November 4 through 15, 2013. On the reverse of the form, appellant’s
supervisor indicated that work was available eight hours a day with modified duties. She
submitted an e-mail dated December 2, 2013 noting that there was eight hours of work available
for appellant at the Van Nuys station, but that he was afraid of the manager there and worked
partial days at Sherman Oaks.
OWCP requested additional information in support of appellant’s disability for work for
the period November 4 through 15, 2013 on December 9, 2013. It stated that the employing
establishment indicated that eight hours of work was available and asked appellant to provide
evidence supporting why he did not perform the light-duty assignment and sought compensation.
OWCP allowed appellant 30 days for a response.
Dr. Pelton completed a report on November 14, 2013 and found on November 7, 2013
that appellant could walk or stand no more than 20 minutes every hour.
Appellant filed a Form CA-7 requesting compensation for leave without pay from
November 18 through 29, 2013. Appellant’s supervisor stated that work was available for eight
hours a day. Appellant alleged that no other work was offered by the supervisor at Van Nuys.
In a letter dated December 17, 2013, OWCP requested additional factual and medical
evidence in support of appellant’s Form CA-7 for the period November 18 through 29, 2013. It
noted that the employing establishment stated that eight hours of work was available and directed
appellant to provide evidence to support why he did not perform the light-duty assignment
offered. OWCP afforded 30 days for a response.
Appellant submitted a statement dated July 20, 2013 alleging that there was a
disagreement with his supervisor at the Van Nuys office on July 19, 2013. He stated that
immediately after he clocked in, Mr. Y, the station manager, directed him to answer the
telephones. Appellant replied that he did not know how and asked questions about transferring
calls. Mr. Y told him to “shut up and listen.” Appellant asserted, “You don’t tell me to shut up.”
Mr. Y instructed appellant to be quiet and listen, then provided him with basic directions on how
to answer the telephone. Appellant requested to move the tubs of nixie to the telephone area
stating that his hip and knee were bothering him. Mr. Y directed appellant to go home.
Appellant stated that he would be okay once the telephone and nixie were in the same area
because he would not have to arise and move from one area to the other. Mr. Y instructed
appellant to report to his office. Appellant requested a union representative, but was told that
there were none available. Mr. Y stated, “I don’t want you here anymore, clock out and report to
Sherman Oaks for your normal report time. You are refusing to answer the telephones.”
Appellant disputed this assertion and stated, “I’m not refusing, I will answer the telephones.”
Mr. Y continued to repeat that he did not want appellant at Van Nuys and that he was only to
report to Sherman Oaks on his following work dates. Appellant alleged that Mr. Y did not treat
him with dignity and respect and that he was unprofessional and out of control.

3

Appellant submitted a statement dated August 22, 2013 and alleged that he was subjected
to verbal abuse and a hostile work environment at the Van Nuys post office. He stated that on
July 19, 2013 he was performing his limit-duty job assignment when a supervisor, Mr. Y,
approached him and asked him to answer the telephone. Appellant declined as he did not know
how to answer or transfer calls and stated that this was not part of his job duties. He alleged that
Mr. Y rudely told him to “shut up.” Appellant informed Mr. Y that he should not tell him to shut
up and Mr. Y directed him to be quiet and listen to instructions for operating the telephones. He
alleged that the instructions were not thorough. Appellant then requested to move his work to
the location of the telephone because his knee was hurting due the need to go back and forth
between the two locations. He alleged that Mr. Y informed him that if he was hurting he was not
needed. Appellant responded that he would answer the telephone, but that Mr. Y then instructed
him to go home. He stated that since July 19, 2013 he had not been provided with another job
offer or received any compensation. Appellant alleged that Mr. Y was a dangerous person when
he became frustrated or angry and that Mr. Y created an intimidating atmosphere jeopardizing
appellant’s health and safety. He stated, “No matter if I know how to answer phones, I should
not be forced to do it except a new job offer with duties of answering phones added to the
assignment.”
Appellant’s union representative alleged that Mr. Y sent appellant home and told him not
to report back to Van Nuys after a dispute during which appellant was directed to answer the
telephones. He stated that appellant never refused to answer the telephones and that Mr. Y
withdrew appellant’s light-duty assignment. Appellant filed a grievance regarding this event.
The representative alleged that management failed to properly provide appellant a written job
offer before determining that he refused suitable work.
In a letter dated December 30, 2013, appellant stated that he was unaware that eight hours
of work was available for him at Van Nuys until receiving a letter dated December 9, 2013. He
stated that he had not received a job offer. Appellant stated that he was willing to work within
his restrictions.
Dr. Pelton examined appellant on January 2, 2014 and listed his restrictions as standing
or walking for 30 minutes out of an hour. On February 11, 2013 he indicated that appellant’s
restrictions were sedentary work only with no pushing, pulling, or lifting more than five pounds.
In a decision dated February 13, 2014, OWCP found that full-time light-duty work was
available within appellant’s restrictions and denied his claim for the period of disability
beginning November 4, 2013. Appellant requested an oral hearing before OWCP’s Branch of
Hearings and Review on February 20, 2014.
In letters dated January 27 through February 7, 2014 and from February 13 through 14,
and 18 through 21, 2014, received by OWCP on March 6, 2014, the employing establishment
stated that it was unable to identify enough available work within appellant’s medical restrictions
for him to complete a full day of work.
In a report dated August 29, 2013, the employing establishment stated that after
interviewing coworkers regarding the exchange between appellant and Mr. Y, these employees
did not support appellant’s allegations regarding the interaction with Mr. Y. This report found

4

that Mr. Y attempted to calm appellant down and directed him to proceed to an office, but that
appellant, contrary to Mr. Y’s request, walked out of the employing establishment.
The employing establishment submitted three statements dated July 24, 2013 from
appellant’s coworkers alleging that appellant raised his voice and refused to comply with
Mr. Y’s requests.
In e-mails dated July 19, 2013, appellant’s supervisor stated that she requested appellant
to answer the telephones on July 17, 2013. She attempted to show him how to operate the
telephone system and he was not receptive. On July 19, 2013 appellant’s supervisor asked that
Mr. Y instruct appellant to help answer the telephones. She stated that appellant was
uncooperative and insisted that he did not know how to answer the telephones. Appellant’s
supervisor concluded that appellant was very combative and acted like a child that could not
figure out what to do.
Mr. Y noted that appellant’s supervisor asked him to instruct appellant to answer the
telephones because appellant had too many excuses and would not follow her instructions. He
stated:
“I instructed [appellant] to answer the [tele]phone. [Appellant] won’t let me talk
to him, he keeps on interrupting me and will not listen to me, he tells me that it
will be hard for him to answer the [tele]phone and do nixies at the same time, he
talks while I’m giving him instructions. After a few minutes and [appellant]
seems to give me all the excuses and telling me that his back will be hurting if he
answers the [tele]phone. I then instructed him to clock out because he is refusing
to work.”
The employing establishment offered appellant limited-duty assignments which he
accepted on April 4 and June 16, 2014. Appellant returned to work as a full-time customer care
agent effective October 18, 2014.
Appellant submitted a witness statement describing the events of July 19, 2013. The
witness stated that Mr. Y seemed very upset at appellant. The witness stated that Mr. Y yelled at
appellant for refusing to work and that appellant denied this allegation. The witness alleged that
Mr. Y ordered appellant to leave and not come back. She stated that Mr. Y instructed appellant
to report to Sherman Oaks because he did not want him at Van Nuys anymore. Appellant then
walked to the time clock and stated that he was leaving because Mr. Y ordered him to, not
because he was refusing to work.
Appellant testified at the oral hearing on September 10, 2014. He stated that he lost
wages from November 4, 2013 through February 7, 2014. Appellant’s representative argued that
the employing establishment’s witness statements were inconsistent and that the employing
establishment had not established that appellant refused suitable work. He asserted that appellant
had not refused a job offer, but that management told him to go home removing him from his
limited-duty job offer. Appellant testified that Mr. Y came to the Van Nuys office to perform
route inspections and that he was in fear for his life. He alleged that when Mr. Y instructed him
to answer the telephones he did so in a very belligerent and hostile manner. Appellant asserted
that Mr. Y pounded the telephone keys such that he wanted to escape Mr. Y.

5

By decision dated December 4, 2014, OWCP’s hearing representative found that OWCP
had met its burden of proof to deny appellant’s compensation benefits from November 4, 2013
through February 7, 2014. He determined that section 10.500(a)2 of OWCP’s regulations
governed the situation as appellant had medical work restrictions in place, light-duty work within
those work restrictions was available, and appellant had been notified that such duty was
available. The hearing representative found that appellant was instructed to answer the telephone
at work, that this activity was within his restrictions, and that appellant refused to work in this
capacity. He found that appellant was sent home due to failure to follow instructions, but that
there was no evidence that the employing establishment withdrew appellant’s modified job.
OWCP’s hearing representative affirmed OWCP’s February 13, 2014 decision denying
appellant’s claim for wage loss for the period in question.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.3 A
recurrence of disability does not apply when a light-duty assignment is withdrawn for reasons of
misconduct or nonperformance of job duties.4 When an employee, who is disabled from the job
he or she held when injured on account of employment-related residuals, returns to a light-duty
position or the medical evidence of record establish that her or she can perform the light-duty
position, the employee has the burden to establish by the weight of the reliable, probative, and
substantial evidence a recurrence of total disability and show that he or she cannot perform such
light duty. As part of this burden, the employee must show a change in the nature and extent of
the injury-related condition or a change in the nature and extent of the light-duty requirements.5
OWCP regulations have codified this by noting that compensation for wage loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents him from earning the wages earned before the work-related injury. An
employee is not entitled to compensation for any wage loss to the extent that evidence
establishes that an employee had medical work restrictions in place, that light duty within those
work restrictions was available, and that the employee was previously notified in writing that
such duty was available.6

2

20 C.F.R. § 10.500(a).

3

Id. at § 10.5(x).

4

Id. Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2(b) (June 2013).

5

Terry R. Hedman, 38 ECAB 222 (1986).

6

20 C.F.R. § 10.500(a).

6

If the claim for recurrence of disability for work is based on modification of the
claimant’s duties or physical requirements of the job, the claimant should be asked to describe
such changes. If the evidence establishes that the limited-duty position has changed such that it
no longer accommodates the claimant’s work restrictions, OWCP should accept the recurrence.7
ANALYSIS
The Board finds the case not in posture for a decision.
Appellant accepted a light-duty position on February 8, 2013 which entailed processing
priority parcels and weighing and rating postage due parcels in the Van Nuys post office from
9:45 a.m. until 3:30 p.m. and then driving to Sherman Oaks post office to clear carriers from
3:45 p.m. to 6:15 p.m. He worked in this position until July 19, 2013 when he engaged in a
verbal exchange with Mr. Y regarding his ability and willingness to answer the telephone in
addition to his assigned duties. Mr. Y stated, “After a few minutes and [appellant] seems to give
me all the excuses and telling me that his back will be hurting if he answers the [tele]phone. I
then instructed him to clock out because he is refusing to work.” He stated that he directed
appellant to go home as he felt that appellant was refusing to work. After July 19, 2013
appellant reported to work only at the Sherman Oaks office for 2½ hours of work each day.
Appellant’s supervisor completed his CA-7 forms and indicated that full-time, light-duty work
was not available within appellant’s work restrictions. OWCP authorized compensation for
partial disability through November 1, 2013.
On November 26, 2013 appellant filed a Form CA-7 requesting leave-without-pay
compensation from November 4 through 15, 2013. On the reverse of the form, appellant’s
supervisor indicated that work was available eight hours a day with modified duties. She
submitted an e-mail dated December 2, 2013 noting that there was eight hours of work available
for appellant at the Van Nuys station.
The Board finds factual inconsistencies in the record such that it is unable to determine
whether appellant was disabled from work beginning November 4, 2013 due to his accepted
condition. Appellant’s supervisor supported his disability for work from July 21 through
November 1, 2013 because there was no light-duty work available for appellant within his
restrictions. She then determined that there was light duty available for appellant, but the record
does not reflect that appellant received an additional light-duty job offer after the
February 8, 2013 offer. The Board is unable to determine the basis for the conclusion that there
was full-time light-duty work available for appellant on November 4, 2013. The factual basis
must be established since appellant’s supervisor previously certified that eight hours of work was
not available from July to November 2013 and beginning January 27, 2014 the employing
establishment indicated that full-time work was only intermittently available to appellant. The
record before the Board does not clearly establish that appellant was offered an appropriate lightduty position in writing in accordance with OWCP’s regulations.8 The Board is further unable to
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6.a(3) (June 2013).

8

See Z.B., Docket No. 12-1164 (issued December 14, 2012) (finding that OWCP had not made adequate findings
of facts regarding whether appellant’s allegations that his employment was withdrawn, that he was offered
inappropriate work, and ultimately not allowed to work at all and remanding for further development of factual
evidence from the employing establishment).

7

determine whether Mr. Y appropriately withdrew appellant’s light-duty position for refusal to
work. There is no evidence in the record supporting further disciplinary action against appellant
after July 21, 2013 and as previously noted, his supervisor continued to support his partial
disability on the basis that no work was available.
On remand OWCP must develop the case and make factual findings on the status of
appellant’s employment at the time he requested compensation on November 4, 2013. This
evidence is of the character normally obtained by the employing establishment and is therefore
more readily accessible to OWCP than to appellant. It is a well-established principle that OWCP
must make findings of fact and offer a statement of reasons in its final decision.9 Once factual
findings are made, OWCP should evaluate the evidence to determine whether a period of
disability was established beginning on November 4, 2013.
CONCLUSION
The Board finds that this case is not in posture for decision and must be remanded for
additional development of the factual evidence from the employing establishment.
ORDER
IT IS HEREBY ORDERED THAT the December 4, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: December 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

20 C.F.R. § 10.126.

8

